                                IN THE UNITED STATES
                 Case 1:21-cr-00069-DAD-BAM          DISTRICT
                                              Document        COURT
                                                       15 Filed 04/09/21 Page 1 of 1
                                         EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                                Plaintiff,

                        v.                                CR NO: 1:21-CR-00069-DAD-BAM

LUIS FRANCISCO ABRAMS

                               Defendant.


                              APPLICATION FOR WRIT OF HABEAS CORPUS
            The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                       ☒ Ad Prosequendum                                   ☐ Ad Testificandum
Name of Detainee: LUIS FRANCISCO ABRAMS
Detained at       Fresno County Jail
Detainee is:      a.)    ☒ charged in this district by: ☒ Indictment ☐ Information ☐ Complaint
                           charging detainee with: 18 U.S.C. § 922(g)(1), § 924(c); 21 U.S.C. § 841(a)(1)
              or b.)     ☐ a witness not otherwise available by ordinary process of the Court

Detainee will:         a.)      ☒ return to the custody of detaining facility upon termination of proceedings
                  or   b.)      ☐ be retained in federal custody until final disposition of federal charges, as a sentence
                                 is currently being served at the detaining facility

               Appearance is necessary on April 12, 2021, at 2:00 PM in the Eastern District of California.

                       Signature:                               /s/ Antonio J. Pataca
                       Printed Name & Phone No:                 ANTONIO J. PATACA
                       Attorney of Record for:                  United States of America

                                            WRIT OF HABEAS CORPUS
                             ☒ Ad Prosequendum                 ☐ Ad Testificandum

         The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, April 12, 2021, at 2:00 PM, and any further
proceedings to be had in this cause, and at the conclusion of said proceedings to return said detainee to the above-named
custodian.
Dated:         4/9/2021
                                                           Honorable Sheila K. Oberto
                                                           U.S. MAGISTRATE JUDGE

Please provide the following, if known:
AKA(s) (if                                                                                 ☒Male ☐Female
Booking or CDC #:       2113299                                                            DOB:  03/21/1976
Facility Address:       Fresno County Sheriff                                              Race: HISPANIC
Facility Phone:         (559) 488-3939                                                     FBI#:
Currently

                                                  RETURN OF SERVICE
Executed on:
                                                            (signature)
